DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) on 1/11/2021.  The claim amendments filed on 12/9/2020 have been entered with the receipt of the RCE.
Claims 1, 12, 13, 21, and 22 are currently amended.
Claims 7, 18, and 23 have been cancelled in the amendment filed 12/9/2020.
Claims 1-6, 8-13, 15-17, and 19-22 are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see pages 7-8, filed 12/9/2020, with respect to the rejection of claims under 35 U.S.C. 103 and they are persuasive.  Applicant argues that the claim amendments overcome the previous 103 rejections.  Examiner has withdrawn the previous 103 rejections. 
However, as indicted below, the claims are not allowable over the prior art of record.  The independent claims are rejected under 35 U.S.C. 103 in view of the Han reference and Song ’049.  

Claim Objections
Claim 17 is objected to because of the following informalities:  
In line 1, “wherein paging message” should be corrected to “wherein the paging message”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 12, 13, 16, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0021516 to Han in view of U.S. Patent Application Publication 2013/0136049 to Song et al (herein “Song ’049”).

Regarding claim 1: 
Han discloses a method in a group communications system, the method being performed by a control node, the method comprising: 
deciding to initiate a media transmission over one or more unicast bearers (disclosed throughout; see paragraph 0347, for example, which indicates that the core network device and base station both decide to initiate a media transmission; see paragraph 0368, for example, which describes one way in which the base station determines to transmit the media transmission (MBMS service data) using a unicast manner (over a unicast bearer; see the independent transmission channel described in paragraph 0003)); and 
as a result of deciding to initiate the media transmission over the one or more unicast bearers, transmitting an application level group paging message comprising a group identifier identifying a group for triggering each UE in the group that is in an idle mode to initiate a request to transfer the UE from the idle mode to a connected mode (disclosed throughout; see paragraphs 0387, 0390, and 0391, for example, which disclose that the control device transmits (and the UE receives) a service notification message, such as an MBMS service paging message, including a UE group identifier of a group to which the UE belongs; further, as indicated in paragraph 0384, the message is sent when the UE is in an idle state (RRC_IDLE); further, as indicated in paragraphs 0394-0395, the message triggers the UE to respond by sending an RRC connection establishment request (initiating a request to transfer the UE from idle to connected mode)), and 
the application level group paging message indicates that the control node will initiate media transmission over a unicast bearer (disclosed throughout; see paragraph 0394, for example, which indicates that the MBMS service paging message indicates that the MBMS service will be received in a unicast manner (over a unicast bearer; see the independent transmission channel described in paragraph 0003)).
the application level group paging message is transmitted on a Multicast-Broadcast Multimedia Services (MBMS) bearer.  However, this is known in the art.  Consider Song ’049, for example, which discloses a system which implements a push-to-talk (PTT) service over an MBMS service.  As indicated in the abstract, Figures 5 and 6 and paragraphs 0049-0058, in Song ’049, the network (application server) uses the paging flow (P-MF) to page (send an application level group paging message) the at least one client node.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han to explicitly indicate the use of an MBMS bearer (such as the paging flow of Song ’049) for transmitting the application level group paging message.  The rationale for doing so would have been to reduce the latency for applications such as push-to-talk relative to conventional E-MBMS services as suggested by Song ’049 in paragraph 0049, for example.

Regarding claim 13: 
Han discloses a method performed by a client node, the method comprising: 
receiving, while in an idle mode, an application level group paging message comprising a group identifier that identifies a group, wherein the application level group paging message was transmitted by a control node as a result of the control node deciding to initiate a media transmission over one or more unicast bearers, wherein the application level group paging message indicates that the control node will initiate media transmission over a unicast bearer (disclosed throughout; see paragraphs 0387, 0390, and 0391, for example, which disclose that the control device transmits (and the UE receives) a service notification message, such as an MBMS service paging message, including a UE group identifier of a group to which the UE ; 
in response to receiving the application level group paging message, determining whether the client node is a member of the group identified by the group identifier included in the application level group paging message (see paragraphs 0390-0391, for example, which discloses that the UE determines if the group identifier matches a group to which the UE belongs); and 
in response to determining that the client node is a member of the group, initiating a transition from the idle mode to a connected mode (as indicated in paragraphs 0394-0395, the message triggers the UE to respond by sending an RRC connection establishment request (initiating a request to transfer the UE from idle to connected mode)).
Han does not explicitly disclose the limitation that the application level group paging message is transmitted on an MBMS bearer.  However, this is known in the art.  Consider Song ’049, for example, which discloses a system which implements a push-to-talk (PTT) service over an MBMS service.  As indicated in the abstract, Figures 5 and 6 and paragraphs 0049-0058, in Song ’049, the network (application server) uses the paging flow (P-MF) to page (send an application level group paging message) the at least one client node.  It would have been obvious 

Regarding claim 21: 
Han discloses a control node for paging at least one client node in a group communications system, the control node comprising processing circuitry, the processing circuitry being configured to cause the control node to: 
decide whether to initiate a media transmission over one or more unicast bearers (disclosed throughout; see paragraph 0347, for example, which indicates that the core network device and base station both decide to initiate a media transmission; see paragraph 0368, for example, which describes one way in which the base station determines to transmit the media transmission (MBMS service data) using a unicast manner (over a unicast bearer; see the independent transmission channel described in paragraph 0003)); and 
as a result of deciding to initiate the media transmission over the one or more unicast bearers, transmit an application level group paging message comprising a group identifier identifying a group for triggering each UE in the group that is in an idle mode to initiate a request to transfer the UE from the idle mode to a connected mode (disclosed throughout; see paragraphs 0387, 0390, and 0391, for example, which disclose that the control device transmits (and the UE receives) a service notification message, such as an MBMS service paging message, including a UE group identifier of a group to which the UE belongs; further, as indicated in , 
the application level group paging message indicates that the control node will initiate media transmission over a unicast bearer (disclosed throughout; see paragraph 0394, for example, which indicates that the MBMS service paging message indicates that the MBMS service will be received in a unicast manner (over a unicast bearer; see the independent transmission channel described in paragraph 0003)).
Han does not explicitly disclose the limitation that the application level group paging message is transmitted on a Multicast-Broadcast Multimedia Services (MBMS) bearer.  However, this is known in the art.  Consider Song ’049, for example, which discloses a system which implements a push-to-talk (PTT) service over an MBMS service.  As indicated in the abstract, Figures 5 and 6 and paragraphs 0049-0058, in Song ’049, the network (application server) uses the paging flow (P-MF) to page (send an application level group paging message) the at least one client node.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han to explicitly indicate the use of an MBMS bearer (such as the paging flow of Song ’049) for transmitting the application level group paging message.  The rationale for doing so would have been to reduce the latency for applications such as push-to-talk relative to conventional E-MBMS services as suggested by Song ’049 in paragraph 0049, for example.


22:
Han discloses a client node for receiving paging in a group communications system, the client node comprising processing circuitry, the processing circuitry being configured to cause the client node to: 
process, while in an idle mode, an application level group paging message comprising a group identifier that identifies a group, wherein the application level group paging message was transmitted by a control node as a result of the control node deciding to initiate a media transmission over one or more unicast bearers, wherein the application level group paging message indicates that the control node will initiate media transmission over a unicast bearer (disclosed throughout; see paragraphs 0387, 0390, and 0391, for example, which disclose that the control device transmits (and the UE receives) a service notification message, such as an MBMS service paging message, including a UE group identifier of a group to which the UE belongs; further, as indicated in paragraph 0384, the message is sent when the UE is in an idle state (RRC_IDLE); further, as indicated in paragraph 0394, the message indicates that the unicast manner (over a unicast bearer; see the independent transmission channel described in paragraph 0003) will be used for the MBMS service data; see paragraph 0347, for example, which indicates that the core network device and base station both decide to initiate a media transmission; see paragraph 0368, for example, which describes one way in which the base station determines to transmit the media transmission (MBMS service data) using a unicast manner);
in response to receiving the application level group paging message, determine whether the client node is a member of the group identified by the group identifier included in the application level group paging message (see paragraphs 0390-0391, for example, which ; and 
in response to determining that the client node is a member of the group, initiate a transition from the idle mode to a connected mode  (as indicated in paragraphs 0394-0395, the message triggers the UE to respond by sending an RRC connection establishment request (initiating a request to transfer the UE from idle to connected mode)).
Han does not explicitly disclose the limitation that the application level group paging message is transmitted on an MBMS bearer.  However, this is known in the art.  Consider Song ’049, for example, which discloses a system which implements a push-to-talk (PTT) service over an MBMS service.  As indicated in the abstract, Figures 5 and 6 and paragraphs 0049-0058, in Song ’049, the network (application server) uses the paging flow (P-MF) to page (send an application level group paging message) the at least one client node.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han to explicitly indicate the use of an MBMS bearer (such as the paging flow of Song ’049) for transmitting the application level group paging message.  The rationale for doing so would have been to reduce the latency for applications such as push-to-talk relative to conventional E-MBMS services as suggested by Song ’049 in paragraph 0049, for example.

Regarding claim 6:
Han, modified, discloses the limitation wherein the paging message represents one common group paging message that is transmitted to a group of client nodes (disclosed throughout; see paragraphs 0390-0391, which indicate that the paging message includes group identifiers, clearly indicating that the message is paging a group of client nodes).

Regarding claims 8 and 19:
Han, modified, discloses the limitation wherein the MBMS bearer is used for at least one of: Service Announcement in the group communications system, Floor Control in the group communications system, and Control messages in the group communications system (as indicated throughout Han (see paragraphs 0387, 0390, and 0391, for example); the MBMS service notification (paging) message is transmitted to indicate that group communications; further, in the combination, Song ’049 discloses the MBMS bearer used to transmit the service paging message and further discloses the call announcement of paragraphs 0055 and 0058 and Figures 6 and 7, for example; the service notification message and call announcement are reasonably interpreted as service announcements and/or control messages in the group communications system).

Regarding claims 9 and 20, Han, modified, discloses the limitations of parent claim 1, as indicated above.  Han does not explicitly disclose the limitations of claim 9 that the MBMS bearer is a general Group communication MBMS bearer in the group communications system.  However, Song ’049 discloses this throughout.  For example, the P-MF bearer of Figure 5 is a general group communication MBMS bearer used to page multiple groups as indicated in Figure 6.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han to explicitly indicate the use of an MBMS bearer (such as the paging flow of Song ’049) for transmitting the application level group paging message.  The rationale for doing so would have been to reduce the latency for applications such 

Regarding claim 12:
Han, modified, discloses the limitation wherein a client node is in idle mode when the paging message is broadcasted and the paging message causes the client node to transition from the idle mode to a connected mode (disclosed throughout; see paragraphs 0384 and 0395, for example, which indicate that the UE is in an idle mode (RRC_IDLE) when receiving the message and transitions to a connected mode (establishes a connection)).

Regarding claim 16:
Han, modified, discloses the limitations that as a result of receiving the paging message: 
initiating a service request with a core network node (disclosed throughout; see paragraph 0395, which indicates that the UE sends an RRC connection establishment request (a service request)); 
entering connected mode by re-establishing a radio access bearer, RAB (disclosed throughout; as indicated in paragraph 0395, for example, this connection request can be initiated by a UE that has successfully accessed the base station and thus re-establishes the bearer).

Regarding claim 17:
Han, modified, discloses the limitations that the paging message comprises an individual identifier of the client node (see paragraph 0391, for example, which indicates that the paging message may include “a UE identifier that matches an identifier of the UE itself”).

Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0021516 to Han in view of U.S. Patent Application Publication 2013/0136049 to Song et al (herein “Song ’049”) in view of U.S. Patent Application Publication 2015/0131510 to Gilbert et al.

Regarding claim 2:
Han, modified, discloses the limitations of parent claim 1 as indicated above.  Han does not explicitly disclose the limitations of claim 2 that the media transmission is a media transmission for an ongoing call and deciding to initiate the media transmission over the one or more unicast bearers comprises deciding to transfer the ongoing call from multicast to unicast.  However, Gilbert discloses a system that uses MBMS for a push-to-talk or PTT application.  As disclosed throughout, Gilbert discloses mechanisms for determining whether a particular PTT talk group is to be allocated MBMS or unicast resources.  As indicated in paragraph 0019, the number of members of a group can inform whether the group is more efficiently served using MBMS or unicast resources.  For example, when the number of users in a talk group falls below a threshold, unicast resources may be more efficient than MBMS resources.  This is very similar to the teaching of Han in paragraph 0368, for example.  However, Han discloses making this determination before the call is started and is silent regarding dynamically changing the bearer or manner of transmission for ongoing calls.  In paragraphs 0020-0025 and in Figures 2-4 (and the accompanying paragraphs), Gilbert describes a method for dynamically adjusting the type of resources assigned to each of a plurality of ongoing calls.  Some groups may be allocated unicast resources.  In some situations (such as when one group  resources can be allocated unicast resources.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han, modified, with the teachings of Gilbert to dynamically allocate MBMS resources to some ongoing calls and unicast resources to other ongoing calls.  In such a combination, it would have been obvious to send the indication of the unicast resources allocated to client nodes in some groups via the existing paging bearer (P-MF) of Han modified by Song '049 (because this unicast resource allocation is information of “activity on any of the groups of which it is a member”).  The rationale for modifying Han, modified, to dynamically allocate resources using MBMS or unicast would have been to efficiently allocate the MBMS system resources based on a number of factors influencing the utilization of the resources as described in Gilbert (see paragraph 0019, for example).

Regarding claim 3:
Han, modified, discloses the limitations that at least one client node participates in a group call on an MBMS bearer in the group communications system (disclosed throughout Han; see paragraph 0362, for example).  Han does not explicitly disclose the limitation wherein deciding to initiate a media transmission over one or more unicast bearers comprises: obtaining an indication that the group call is to be moved to a unicast bearer.  
However, Gilbert discloses a system that uses MBMS for a push-to-talk or PTT application.  As disclosed throughout, Gilbert discloses mechanisms for determining whether a particular PTT talk group is to be allocated MBMS or unicast resources.  As indicated in paragraph 0019, the number of members of a group can inform whether the group is more  or unicast resources.  For example, when the number of users in a talk group falls below a threshold, unicast resources may be more efficient than MBMS resources.  This is very similar to the teaching of Han in paragraph 0368, for example.  However, Han discloses making this determination before the call is started and is silent regarding dynamically changing the bearer or manner of transmission for ongoing calls.  In paragraphs 0020-0025 and in Figures 2-4 (and the accompanying paragraphs), Gilbert describes a method for dynamically adjusting the type of resources assigned to each of a plurality of ongoing calls.  Some groups may be allocated unicast resources.  In some situations (such as when one group loses users or the size of its group is surpassed by another group), an ongoing call (talk group) that had previously been allocated MBMS resources can be allocated unicast resources.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han, modified, with the teachings of Gilbert to dynamically allocate MBMS resources to some ongoing calls and unicast resources to other ongoing calls.  In such a combination, it would have been obvious to send the indication of the unicast resources allocated to client nodes in some groups via the existing paging bearer (P-MF) of Han modified by Song '049 (because this unicast resource allocation is information of “activity on any of the groups of which it is a member”).  The rationale for modifying Han, modified, to dynamically allocate resources using MBMS or unicast would have been to efficiently allocate the MBMS system resources based on a number of factors influencing the utilization of the resources as described in Gilbert (see paragraph 0019, for example).



15:
Han, modified, discloses the limitations of parent claim 13 as indicated above.  Han does not explicitly disclose the limitations of claim 15 that the media transmission is a media transmission for a group call and the group call was ongoing prior to the client node receiving the group paging message.  However, Gilbert discloses a system that uses MBMS for a push-to-talk or PTT application.  As disclosed throughout, Gilbert discloses mechanisms for determining whether a particular PTT talk group is to be allocated MBMS or unicast resources.  As indicated in paragraph 0019, the number of members of a group can inform whether the group is more efficiently served using MBMS or unicast resources.  For example, when the number of users in a talk group falls below a threshold, unicast resources may be more efficient than MBMS resources.  This is very similar to the teaching of Han in paragraph 0368, for example.  However, Han discloses making this determination before the call is started and is silent regarding dynamically changing the bearer or manner of transmission for ongoing calls.  In paragraphs 0020-0025 and in Figures 2-4 (and the accompanying paragraphs), Gilbert describes a method for dynamically adjusting the type of resources assigned to each of a plurality of ongoing calls.  Some groups may be allocated unicast resources.  In some situations (such as when one group loses users or the size of its group is surpassed by another group), an ongoing call (talk group) that had previously been allocated MBMS resources can be allocated unicast resources.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han, modified, with the teachings of Gilbert to dynamically allocate MBMS resources to some ongoing calls and unicast resources to other ongoing calls.  In such a combination, it would have been obvious to send the indication of the unicast resources allocated to client nodes in some groups via the existing paging bearer (P-MF) of Han modified  or unicast would have been to efficiently allocate the MBMS system resources based on a number of factors influencing the utilization of the resources as described in Gilbert (see paragraph 0019, for example).

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0021516 to Han in view of U.S. Patent Application Publication 2013/0136049 to Song et al (herein “Song ’049”) in view of U.S. Patent Application Publication 2010/0248742 to Song et al (herein “Song ’742”).

Regarding claim 4, Han, modified, discloses the limitations of parent claim 1.  To the extent that Han does not disclose the limitation that the paging message represents an individual paging message that is transmitted to at least one client node, this is known in the art.  Consider Song ’742, for example, which discloses sending individually addressed paging messages (announce messages) to high priority terminals (see Figures 12A-F and paragraph 0124, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han, modified, to send individual paging messages to at least some of the terminals.  The rationale for doing so would have been to increase the likelihood of the high-priority terminal receiving the message.

Regarding claim 5, Han, modified, discloses the limitations of parent claim 4.  To the extent that Han does not disclose the limitation that the individual paging message comprises an identifier of a client node, this is known in the art.  Consider Song ’742, for example, which discloses sending individually addressed paging messages (announce messages) to high priority terminals (see Figures 12A-F and paragraph 0124, for example).  Clearly the “individually addressed” messages include an identifier of the at least one client node.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han, modified, to send individual paging messages to at least some of the terminals.  The rationale for doing so would have been to increase the likelihood of the high-priority terminal receiving the message.

Regarding claim 10, Han, modified, partially discloses the limitations of claim 10.  Specifically, Han, modified, discloses that the MBMS bearer used for transmitting the paging message is active in a first area defined by a current service area of the at least one client node or in at least one second area defined by a service area neighbouring the current service area (see paragraph 0050 and Figure 5 of Song ’049, for example; the MBMS bearer corresponds to a particular service area 530, which is clearly identified to distinguish it from the other service areas).
To the extent that Han, modified, does not explicitly disclose the limitation that each service area is identified by a service area identifier or SAI, this is known in the art.  Consider Song ’742, for example, which discloses the use of service area identifiers for determining the service area location of a particular terminal (see paragraphs 0068, 0069, and 0078, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han, modified, to explicitly utilize an SAI for identifying the service area of a particular terminal and the associated group.  The rationale for doing so would 

Regarding claim 11, Han, modified, discloses the limitations of parent claim 10 as indicated above.  Han does not disclose the limitations of claim 11 of obtaining a current location of the at least one client node, wherein the current location defines the current SAI.  However, this is known in the art.  Consider Song ’742, for example, which discloses the use of service area identifiers for determining the location of a particular terminal (see paragraphs 0068, 0069, and 0078, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han to explicitly utilize an SAI for identifying the service area of a particular terminal and the associated group.  The rationale for doing so would have been to properly manage or restrict group access as suggested throughout Song ’742 (see paragraphs 0055 and 0056, for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 16, 2021